Citation Nr: 1606050	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right foot hammer toes, hallux rigidus and degenerative joint disease of the right great toe, residual of contusion and surgery.

2. Entitlement to an initial rating in excess of 10 percent for left foot 2nd, 3rd, and 4th hammer toes, status post left little toe and 2nd toe surgery with residual of moderate osteoarthritis at the left great metartarso-phalangeal joint.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 Decision Review Officer decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington.  In May 2013, February 2014, September 2014, March 2015, and October 2015 the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

In March 2013, the Veteran testified at hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  A copy of the transcript is associated with the claims file.


FINDINGS OF FACT

1. Right foot hammer toes, hallux rigidus and degenerative joint disease of the right great toe, residual of contusion and surgery is productive of a moderate foot disability manifested by inability to run and limited walking due to pain, less movement than normal, incoordination, pain on movement and weightbearing, and lack of endurance.

 2. Left foot 2nd, 3rd, and 4th hammer toes, status post left little toe and 2nd toe surgery with residual of moderate osteoarthritis at the left great metartarso-phalangeal joint is productive of a moderate foot disability manifested by inability to run and limited walking due to pain, less movement than normal, incoordination, pain on movement and weightbearing, and lack of endurance.
CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for right foot hammer toes, hallux rigidus and degenerative joint disease of the right great toe, residual of contusion and surgery have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5282-5284 (2015).

2. The criteria for an initial rating in excess of 10 percent for left foot 2nd, 3rd, and 4th hammer toes, status post left little toe and 2nd toe surgery with residual of moderate osteoarthritis at the left great metartarso-phalangeal joint have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §4.71a, Diagnostic Codes 5282-5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in May 2013, February 2014, September 2014, March 2015, and October 2015.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of each of these remands, except the October 2015 remand, was to schedule another VA examination and/or obtain another VA etiological opinion.  Additionally, the March 2015 remand ordered that outstanding VA treatment notes be added to the file.  The October 2015 remand was issued to obtain records related to the Veteran's recent application and award of disability benefits from the Social Security Administration (SSA).  A review of the record reveals that the VA examinations were performed and opinions and outstanding records were obtained.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claims.


II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in June 2007 satisfied the duty to notify provisions with respect to service connection, including the evidence necessary to establish a disability and effective date.

The Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ or Decision Review Officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2013 Board hearing, the VLJ informed the Veteran that the current severity of his symptoms was the information that was relevant to the claims.  The VLJ and the Veteran's representative asked questions to ascertain the current symptomatology of the Veteran's disability, as well as to determine if another VA examination was necessary.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran.  The Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, and the reports of August 2007, December 2008, July 2013, December 2014, and July 2015 VA examinations and opinions were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2007, December 2008, July 2013, and July 2015 examiners clinically examined the Veteran.  The December 2014 opinion was provided after a review of the claims file only.  Each examiner documented the Veteran's subjective complaints and medical history.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings for the Veteran's right and left foot disabilities.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file.  

Only the July 2013 and July 2015 clinical examiners indicated review of the claims file, but the Board does not find that this renders the August 2007 and December 2008 VA examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In an increased rating claim, it is the level of severity of symptoms at the examination that is most salient to the claims.  Thus, the Board does not find either of the examinations to be inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

The Veteran's hammertoes of the right and left feet have been assigned a 10 percent rating each under Diagnostic Codes 5282-5284 for hammertoes rated under the criteria for foot injuries.  38 C.F.R. § 4.71a, Diagnostic Codes 5282-5284.  Under Diagnostic Code 5282, individual hammertoes are rated noncompensably.  All toes affected without claw foot, unilateral, is rated as 10 percent disabling.  On neither the Veteran's right nor left foot is all toes affected.   Therefore, a compensable rating for the hammertoes alone is not warranted.

However, pursuant to Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

At the August 2007 VA examination, the Veteran endorsed constant pain with physical activity and at rest, but not weakness, stiffness, swelling, or fatigue.  The Veteran denied receiving treatment, and the examiner stated that there was no functional impairment resulting from the disability.  The Veteran did not have any limit with standing and walking and did not require any type of support.  

At the December 2008 VA examination, the Veteran again reported constant pain elicited by physical activity and relieved by rest.  He described having pain, weakness, stiffness, swelling, and fatigue and needing to walk very slowly because of the pain.  The examiner indicated that the diagnosis of the Veteran's disability was changed to bilateral foot 2nd, 3rd, and 4th hammer toes status post bilateral little toe and left 2nd toe surgeries with residual of scars; moderate osteoarthritis at the left great MTP joint. 

The July 2013 VA examination report shows that the Veteran endorsed pain in the left fifth toe despite recent surgery.  He denied pain in the right foot.  He reported that, prior to the January 2013 surgery on the left foot, he had been missing eight days of work per month.  The examiner documented that the Veteran had cut down his employment to four six-hour days per week.  The examiner stated that the Veteran would benefit from sedentary employment.  

The December 2014 VA opinion stated that it is less likely than not that the Veteran's left and right fifth toes resulted in any moderate, moderately severe and/or severe overall disability because of the minimal biomechanical effect the fifth toes play in the gait cycle and stance function, as well as the lack of objective findings consistent with hammertoe deformity following surgical intervention.   

Finally, a July 2015 VA examiner diagnosed hammer toes, hallux rigidus, and degenerative arthritis of both feet.  The examiner indicated that a diagnosis of pes planus was not appropriate as x-rays do not show pes planus and the Veteran's heel calluses are the calluses characteristic of pes planus.   The examiner noted that the Veteran had undergone exostosis of the right and left little toes with residual pain.  Both feet were noted to have less movement than normal, incoordination, pain on movement and weightbearing, and lack of endurance.  The left foot also exhibited weakened movement, excess fatigability, and deformity.  Loss of function as described by the Veteran included inability to run due to foot pain, walking limited to four blocks with pain, plantar paresthesias and hypesthesias and which makes standing intolerable.  The examiner stated that there was no additional loss of function during flare-ups.  Less movement of both metatarsalphalangeal joints of the great toes was found due to hallux rigidus, but hypermobility of the left little toe, bilaterally, was found as a result of the surgeries.    

The examiner indicated that the parasthesias and hyperesthesias were more consistent with diabetic neuropathy than with the Veteran's service-connected foot disabilities.  The examiner also stated that the bilateral great toe degenerative joint disease, bilateral hallux rigidus, and left foot surgical residuals are all progression of the bilateral hammertoes and cannot be delineated.  The severity of the disability of both the right and left foot disabilities was described as moderate.

The above findings demonstrate that the Veteran's right and left foot disabilities do not warrant a rating excess of 10 percent.  The Veteran experiences pains in his feet, but his hammertoes have been surgically repaired and result in no functional impairment.  For a rating in excess of 10 percent, the Veteran's foot disabilities must result in at least moderately severe manifestations, and the evidence does not support such a finding.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  At the December 2008 VA examination three scars were identified, two on the left little toe and second toe and one on the right little toe.  They measure at most 1.5 centimeter (cm) x 0.1 cm (or not greater than 39 square cm at the July 2013 VA examination).  The Veteran's surgical scar on the dorsal aspect of his left little toe is already separately compensated.  The remaining scars do not exhibit tenderness disfigurement ulceration, adherence instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  Therefore, a separate rating for the other scars is not warranted.  See 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.

In addition, the Board has contemplated separate ratings for the Veteran's hallux rigidus and degenerative joint disease.  However, the symptoms of each facet of the Veteran's service-connected foot disabilities are indistinguishable, and thus, the symptoms of the Veteran's hallux rigidus and degenerative joint disease are contemplated in the determination that the overall severity of the Veteran's bilateral foot disabilities is moderate.  Consequently, those symptoms are already compensated in the assigned 10 percent rating, and to rate the different foot disabilities separately would be pyramiding and impermissible.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  In light of the above discussion, the Board determines that higher or separate ratings are not warranted for the Veteran's foot disabilities. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as indicated by the above discussion, the preponderance of the evidence is against the Veteran's claims of entitlement to higher ratings for his service-connected right and left foot disabilities.  Therefore, his claims must be denied.

Extra-schedular rating and Total Disability Rating due to Individual Unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's right and left foot disabilities are productive of a moderate disability causing pain and limitations in walking and standing.  The rating criteria for toe and foot disabilities provide for disability ratings for such manifestations.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5282-5284.

With respect to the second Thun element, SSA records reveal that the Veteran stopped working in December 2014.  However, while the Veteran indicated that he reduced his number of work days due to foot pain, he also has indicated that he does not have pain in the right foot and the medical evidence indicates that there is no functional impairment due to his hammertoes since his surgery.  Moreover, the July 2014 VA examiner noted the Veteran's complicated medical history, which includes diabetes mellitus type II with renal manifestations, obesity, low back pain, essential hypertension, varicose veins, pancreatitis, sciatica, knee and shoulder pain, and drug dependence opined, based on the current literature, that the Veteran's complex systemic and chronic metabolic disease, as well as obesity and residuals of drug pendency are major contributors to his inability to work in a warehouse.  Except for his past surgery, the Veteran has also not been hospitalized.  In light of the above, the Board concludes that the Veteran's right and left hammertoes do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for either the Veteran's right or left foot disability is denied.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  As discussed, the Veteran is no longer employed, and while he has service-connected disabilities that impact his work, the record does not reflect that any of his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  He was awarded SSA disability benefits because of disorders of the back and obesity.  Therefore, further contemplation of entitlement to TDIU in this case is not necessary.


ORDER

Entitlement to an initial rating in excess of 10 percent for right foot hammer toes, hallux rigidus and degenerative joint disease of the right great toe, residual of contusion and surgery is denied.

Entitlement to an initial rating in excess of 10 percent for left foot 2nd, 3rd, and 4th hammer toes, status post left little toe and 2nd toe surgery with residual of moderate osteoarthritis at the left great metartarso-phalangeal joint is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


